Citation Nr: 1218300	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for right shoulder tendinopathy.

2. Entitlement to service connection for low back degenerative joint disease.

3. Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on            his part.


REMAND

Further evidentiary development is warranted on each of the Veteran's claims before a final decision may be issued.

The Board finds that exposition of service medical history is relevant to this case, particularly as each of the claimed injuries had a distinct pattern of symptomatology therein, and there was not one specific identifiable in-service injury. 

Regarding the right shoulder, in August 1990, the Veteran was evaluated for right shoulder pain after participating in recreational sports. The assessment following physical evaluation was of possible rotator cuff injury. Right shoulder impingement was noted on physical therapy evaluation in December 1990. 

In January 1991, the Veteran underwent a Medical Board. He described onset of the condition playing recreational sports while home on leave, and stated he now had pain with physical activity and a snapping sensation in the shoulder. There was no significant antecedent trauma otherwise. A physical exam was conducted, showing full range of motion in the right shoulder, with mildly positive apprehension test with the arm abducted to 45 degrees, hand abducted 90 degrees. There was a positive impingement maneuver. X-rays were within normal limits. The diagnosis was right shoulder rotator cuff irritation and impingement syndrome with possible labral tear. It was determined that the Veteran was not fit for full duty, and he would be assigned to six months of limited duty. Should this fail, he would have further diagnostic testing and possible surgical management of his shoulder as warranted.

Thereafter, in February 1991, the assessment was Grade II impingement syndrome, with rotator cuff tear 2-cm from attachment. This was in part based on an earlier MRI. In April 1991, the Veteran had an acromioplasty procedure, involving removal of a portion of the acromion process. There was noted a clinical history of impingement syndrome, partial rotator cuff tear. When seen post-surgery in June 1991, there was increased range of motion. The Veteran was told to begin strengthening exercises. Subsequent records continue to follow his progress.              On follow-up in October 1991, the Veteran was reporting improvement in strength of the shoulder, and no problems with exercises. In December 1991, the Veteran was seen for "very mild" impingement. On the January 1992 separation exam, the Veteran self-reported a "painful or trick shoulder or elbow." There was objective medical notation made of a right shoulder rotator cuff surgery from April 1991, with no complications or disease.

Regarding claimed degenerative joint disease of the lumbar spine, on the July 1987 service entrance examination, the Veteran reported a previous strained muscle of the lower back from work for three weeks in 1985, with only one episode, and alleviated with heat treatments and without the requirement of surgery. In an accompanying report, the Veteran indicated that he had strained his back in 1985 specifically while improperly lifting a box. Also reported was a motorcycle accident from 1978, after which the Veteran was unconscious for 15 or 20 minutes, but with no fractures or loss of memory. In December 1991, the Veteran was seen for lower back pain to the left side of the back, which sometimes radiated down to the left thigh and left knee. X-rays were ordered, which noted multiple wedging.                  The assessment was lower back pain, rule out musculoskeletal disease or abnormality. A contemporaneous record offered a similar assessment of lower back pain with multiple wedging of the spine. On the January 1992 separation exam,    the Veteran self-reported having had recurrent back pain. There was objective medical notation made of back pain, controlled with medication, with no complications or disease.

Finally, regarding a left knee condition, on the July 1987 service entrance examination, the Veteran self-reported having a "trick or locked knee." The only subsequent notation of any pre-existing problem pertained to a history of right knee surgery. In November 1990, the Veteran presented with a complaint of left knee pain, worse with squatting and traversing stairs. The assessment given was chondromalacia patella. On the January 1992 separation exam, the Veteran again self-reported having a "trick or locked knee." There was objective medical notation made of occasional knee swelling and pain, with no complications or disease    (right or left side, unspecified).

The above having been set forth, the Board now considers that the Veteran underwent VA Compensation and Pension examination in March 2008 on two out of three of his claims -- a right shoulder disorder, and lumbar spine disorder.           As to the right shoulder degenerative joint disease and tendinopathy, the VA examiner deemed it most likely related to "age, activity and [the Veteran's] 2005 injury and not related to his right shoulder acromioplasty with normal rotator cuff while in service." A better opinion rationale should have been provided here, given that the Veteran obviously had significant right shoulder surgery in service, and the connection between that and current disability would have to be somewhat convincingly ruled out. The examiner appears to have also misinterpreted the facts in stating there was a normal rotator cuff while in service, when in fact there clearly was a rotator cuff tear. 

The Board similarly cannot definitively accept the VA examiner's opinion that a back disorder is more likely caused by the "patient's serious fall in 2005 with vertebral injury" than by his service. The record indicates a possible back injury pre-existing service, and if there was pre-existing disability, the medical question which must be addressed is whether there was in-service aggravation of the same. See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306(a) (2011).

Finally, the Veteran has not yet undergone medical evaluation for a left knee disorder, including whether there is any causal relationship to military service.

A new VA medical examination will be requested for these reasons. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination with an orthopedist. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should provide findings responsive to the following inquiries:

* Provide an opinion with regard to whether the Veteran's diagnosed right shoulder degenerative joint disease and tendinopathy at least as likely as not (50 percent or greater probability) is etiologically related to his military service, taking into consideration the documented medical history including right shoulder surgery,         as well as the Veteran's competent                lay assertions of continuity of symptomatology from service discharge to the present time period. The examiner should also comment on the significance,    if any, of a possible intercurrent 2005    post-service right shoulder injury, and further indicate review of the March 2008 VA examiner's opinion on the subject. 

* Provide an opinion with regard to whether the Veteran's current back condition clearly and unmistakably pre-existed entrance into active military service. If this was the case, then determine whether this condition underwent in-service aggravation during military service (defined as a permanent worsening in severity, not due to the natural disease process). If on the other hand there was no pre-existing disability, indicate whether it is at least as likely as not that    the Veteran's back condition is directly related to his military service, taking into consideration the documented medical history including right shoulder surgery,         as well as the Veteran's competent                lay assertions of continuity of symptomatology from service discharge to the present time period. As to the last question posed, the examiner should comment on the significance, if any, of a possible intercurrent 2005 back injury, and further indicate review of the March 2008 VA examiner's opinion on the subject.

* Determine whether the Veteran currently experiences any disability of the left knee. Provided this is the case, then indicate whether it is at least as likely as not that this condition is etiologically related to         the Veteran's active military service, taking into consideration the documented medical history including right shoulder surgery,         as well as the Veteran's competent                lay assertions of continuity of symptomatology from service discharge          to the present time period.

The VA examiner is reminded that it is essential to provide a complete and thorough rationale for all conclusions reached. 

2. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


